Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 27, 2006                                                                                       Clifford W. Taylor,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
  127425(39)                                                                                            Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
                                                                                                          Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
                                                                                                        Stephen J. Markman,
  MICHAEL L. DAYMON and KATHRYN                                                                                        Justices
  DAYMON,
           Plaintiffs-Appellees,
  v                                                                  SC: 127425
                                                                     COA: 249007
                                                                     Gratiot CC: 00-006637-CZ
  TED L. FUHRMAN,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s order of
  November 10, 2005 is considered, and it is DENIED, because it does not appear that the
  order was entered erroneously.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 27, 2006                   _________________________________________
         d0221                                                                  Clerk